627 So.2d 1100 (1993)
Darius CHAMBERS
v.
STATE.
CR-92-14.
Court of Criminal Appeals of Alabama.
February 12, 1993.
Blanchard L. McLeod, Jr., Selma, for appellant.
James H. Evans, Atty. Gen., and Robert Lusk, Jr., Asst. Atty. Gen., for appellee.
TAYLOR, Judge.
The appellant, Darius Chambers, appeals from the denial of his petition for post-conviction relief filed under Rule 32, A.R.Crim.P. The appellant made numerous allegations in his petition attacking his convictions for attempted sodomy in the second degree and for forgery in the first degree. The trial court held a hearing on the appellant's petition. However, the trial court made no "specific findings of fact relating to each material issue of fact presented," Rule 32.9(d), A.R.Crim.P. The state requests that this cause be remanded to the Circuit Court for Dallas County so that the trial court may make findings of fact. This cause is remanded for compliance with Rule 32.9(d). Due return should be filed with this court no later than 28 days from the date of this opinion.
REMANDED WITH DIRECTIONS.
All the Judges concur.